       Case 1:20-cr-00509-KPF Document 17 Filed 10/30/20 Page 1 of 12




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA

                   -v.-                              15 Cr. 667-6 (KPF)

MAURICE SESSUM,                                           ORDER

                          Defendant.

KATHERINE POLK FAILLA, District Judge:

      On June 1, 2020, this Court issued an order denying the motion of

Defendant Maurice Sessum for compassionate release pursuant to 18 U.S.C.

§ 3582(c)(1)(A). (Dkt. #594 (the “June 1 Order”)). See United States v. Sessum,

No. 15 Cr. 667-6 (KPF), 2020 WL 2836781 (S.D.N.Y. June 1, 2020). Two

months later, Mr. Sessum moved for reconsideration of the Court’s decision,

citing certain evidence that was not available at the time of the Court’s original

decision and arguing that the Court had misinterpreted other evidence that

supported Mr. Sessum’s original motion. (Dkt. #607). Again, the Government

opposes the motion. (Dkt. #612). As set forth herein, the Court denies the

motion for reconsideration and grants the alternative motion for a

recommendation to the Bureau of Prisons (the “BOP”).

                               APPLICABLE LAW

      Mr. Sessum does not source his reconsideration motion to any rule or

precedent. The Court believes the appropriate rule to be Local Criminal

Rule 49.1, which provides in relevant part:

            Unless otherwise provided by statute or rule, or unless
            otherwise ordered by the Court in a Judge’s Individual
        Case 1:20-cr-00509-KPF Document 17 Filed 10/30/20 Page 2 of 12




             Practices or in a direction in a particular case, upon any
             motion, the papers shall be served and filed as follows:

                                             …

             (d) A motion for reconsideration or reargument of a
             Court order determining a motion shall be filed and
             served within fourteen (14) days after the Court’s
             determination of the original motion. A memorandum
             setting forth concisely the matters or controlling
             decisions which counsel believes the Court has
             overlooked shall accompany the motion.

Local Criminal Rule 49.1(d). 1

      Defendant’s motion is untimely, and cases decided under the

predecessor rule to Local Criminal Rule 49.1 have found that such

untimeliness is itself a sufficient basis for denial. See United States v. Yannotti,

457 F. Supp. 2d 385, 390 (S.D.N.Y. 2006); see also United States v. Nelson, No.

10 Cr. 414 (PKC), 2011 WL 2207584 (S.D.N.Y. June 3, 2011). However, courts

retain the discretion to excuse an untimely filing, and inasmuch as the

Government has not argued that Mr. Sessum’s motion was untimely, the Court

will consider it on the merits. 2


1     Before the enactment of Local Criminal Rule 49.1(d), courts in the Southern and
      Eastern Districts of New York traditionally used Local Civil Rule 6.3, which also
      specified a 14-day deadline for the filing of motions for reconsideration. See generally
      United States v. Carollo, No. 10 Cr. 654 (HB), 2011 WL 5023241, at *2 (S.D.N.Y. Oct. 20,
      2011) (“Although neither the Federal Rules of Criminal Procedure nor the Local
      Criminal Rules of this Court address the proper standard for a motion for
      reconsideration in criminal cases, courts in this district have applied the standard of
      Local Rule 6.3.”). Because Criminal Local Rule 49.1(d) is of comparatively recent
      vintage, the Court cites to cases decided under both Local Rules.
2     See generally United States v. Okparaeke, No. 17 Cr. 225 (NSR), 2019 WL 4233427, at
      *2 (S.D.N.Y. Sept. 6, 2019):
             Although courts may excuse an untimely filing, there generally
             must be good cause to do so. See Davidson v. Scully, 172 F. Supp.
             2d 458, 462-63 (S.D.N.Y. 2001) (excusing pro se plaintiff’s untimely
             filing because of his pro se status and the fact that plaintiff had
             filed a notice of motion with the clerk in a timely fashion).

                                              2
       Case 1:20-cr-00509-KPF Document 17 Filed 10/30/20 Page 3 of 12




      The standards for reconsideration among the civil and criminal rules are

largely the same. As this Court has observed previously:

            [T]he moving party must “point to controlling decisions
            or data that the court overlooked — matters, in other
            words, that might reasonably be expected to alter the
            conclusion reached by the court.” Shrader v. CSX
            Transp. Inc., 70 F.3d 255, 256-57 (2d Cir. 1995)
            (internal citations omitted) (observing that the standard
            for granting motions for reconsideration is “strict”).

            “Reconsideration of a court’s previous order is an
            ‘extraordinary remedy to be employed sparingly in the
            interests of finality and conservation of scarce judicial
            resources.’” Parrish v. Sollecito, 253 F. Supp. 2d 713,
            715 (S.D.N.Y. 2003) (quoting In re Health Mgmt. Sys. Inc.
            Secs. Litig., 113 F. Supp. 2d 613, 614 (S.D.N.Y. 2000)).
            “The major grounds justifying reconsideration are an
            intervening change of controlling law, the availability of
            new evidence, or the need to correct a clear error or
            prevent manifest injustice.” Virgin Atlantic Airways,
            Ltd. v. Nat’l Mediation Bd., 956 F.2d 1245, 1255 (2d Cir.
            1992) (internal citation and quotation marks omitted).

            The Second Circuit has made clear that a motion for
            reconsideration “is not a vehicle for relitigating old
            issues, presenting the case under new theories ... or
            otherwise taking a second bite at the apple.” Analytical
            Surveys, Inc. v. Tonga Partners, L.P., 684 F.3d 36, 52
            (2d Cir. 2012). Such a motion likewise should not be
            made “reflexively to reargue ‘those issues already
            considered when a party does not like the way the
            original motion was resolved.’” In re Optimal U.S. Litig.,
            813 F. Supp. 2d 383, 387 (S.D.N.Y. 2011) (quoting
            Makas v. Orlando, No. 06 Civ. 14305 (DAB) (AJP), 2008
            WL 2139131, at *1 (S.D.N.Y. May 19, 2008) (internal
            quotation marks omitted)).


            Critically, a moving party’s pro se status will not, on its own, excuse
            a delay. See Fabricio v. Artus, No. 06 Civ. 2049 (WHP) (GWG), 2013
            WL 2126120, at *1 (S.D.N.Y. Apr. 18, 2018) (rejecting movant’s
            argument that court should have treated untimely motion as timely
            because he was not a lawyer); Grullon v. United States, No. 99 Civ.
            1877 (JFK), 2005 WL 1560479, at *1 (S.D.N.Y. June 28, 2005) (“Pro
            se status does not excuse noncompliance with the Local Rules.”).

                                              3
        Case 1:20-cr-00509-KPF Document 17 Filed 10/30/20 Page 4 of 12




United States v. Almonte, No. 14 Cr. 86 (KPF), 2014 WL 3702598, at *1

(S.D.N.Y. July 24, 2014); accord United States v. Pinto-Thomaz, No. S2 18 Cr.

579 (JSR), 2019 WL 1460216 (S.D.N.Y. Jan. 10, 2019); United States v. Baldeo,

No. S1 13 Cr. 125 (PAC), 2015 WL 252414, at *1 (S.D.N.Y. Jan. 20, 2015),

aff’d, 615 F. App’x 26 (2d Cir. 2015) (summary order).

      The Court also pauses to note that, since its original order, the Second

Circuit has clarified the scope of a district court’s discretion in resolving

motions brought pursuant to 18 U.S.C. § 3582(c)(1)(A). Specifically, the

Second Circuit held that with respect to a compassionate release motion

brought by a defendant (as distinguished from the BOP), the policy statement

set forth in U.S.S.G. § 1B1.13 is “not ‘applicable,’” and that neither it nor the

BOP’s Program Statement constrains a district court’s discretion to determine

what reasons qualify as “extraordinary and compelling.” United States v.

Brooker, — F.3d —, No. 19-3218-cr, 2020 WL 5739712, at *6-7 (2d Cir.

Sept. 25, 2020). This Court had come to a nearly identical conclusion in a

prior case, and had viewed the Guidelines and related policy statements as

instructive, but not mandatory. See United States v. Lisi, No. 15 Cr. 457 (KPF),

2020 WL 881994, at *3 (S.D.N.Y. Feb. 24, 2020) (“[T]he Court finds that the

majority of district courts to consider the question have found that the

amendments made to 18 U.S.C. § 3582(c)(1)(A) grant this Court the same

discretion as that previously give to the BOP Director, and therefore the Court

may independently evaluate whether [a defendant] has raised an extraordinary




                                         4
       Case 1:20-cr-00509-KPF Document 17 Filed 10/30/20 Page 5 of 12




and compelling reason for compassionate release.”). 3 Here, too, the Court will

not consider itself bound by U.S.S.G. § 1B1.13 or the BOP Program Statement,

though it will look to both for guidance. See United States v. Thrower, No. 04

Cr. 903 (ARR), 2020 WL 6128950, at *3 (E.D.N.Y. Oct. 19, 2020).

                                      DISCUSSION

A.    The Court Denies the Motion for Reconsideration

      Mr. Sessum begins by presenting evidence not available at the time of

the Court’s original decision — namely, evidence that inmates and staff at the

USP Lewisburg complex, which includes the satellite camp at which he is

housed (collectively, “USP Lewisburg”), have recently tested positive for COVID-

19. (See Dkt. #607 at 1-2). He further contends that, if anything, this evidence

understates the prevalence of the virus at the facility because of the

inadequacy of testing there. The Court has reviewed information provided by

the BOP concerning both the spread of COVID-19 at USP Lewisburg and the

degree of testing there, and it concludes that the number of recent positive

tests, taken alone or in conjunction with Mr. Sessum’s other arguments, does

not amount to extraordinary and compelling reasons for compassionate relief,




3     The Second Circuit remanded the matter to the district court after concluding that the
      lower court had misapprehended the limits of its own discretion. In so doing, the Court
      did not define what qualifies as “extraordinary and compelling” under 18 U.S.C.
      § 3582(c)(1)(A), other than to recall the directive in 28 U.S.C. § 994(t) that
      “[r]ehabilitation of the defendant alone shall not be considered an extraordinary and
      compelling reason.” United States v. Brooker, — F.3d —, No. 19-3218-cr, 2020 WL
      5739712, at *8 (2d Cir. Sept. 25, 2020).

                                             5
       Case 1:20-cr-00509-KPF Document 17 Filed 10/30/20 Page 6 of 12




whether in the form of the release that Mr. Sessum seeks or a reduction in

sentence.

      According to the BOP, there are currently four inmates and two staff

members at USP Lewisburg who test positive for the coronavirus; eighty-three

inmates and twelve staff members have recovered from it. See

https://www.bop.gov/coronavirus/ (last accessed October 30, 2020). Thus,

while there does appear to have been an outbreak of the virus at the facility,

the BOP has brought that outbreak under control. Relatedly, the Court rejects

Mr. Sessum’s argument (see Dkt. #607 at 2; Dkt. #613 at 3-4), that these

figures would be larger were it not for the inadequacy of the BOP’s testing. The

BOP states that 740 inmates at USP Lewisburg have been tested, which is

nearly two-thirds of the inmate population; 13 additional inmates are awaiting

await test results; and 85 inmates have tested positive. Id. And while the

Court agrees in principle with Mr. Sessum’s argument that staff members at

BOP facilities should be tested regularly (see Dkt. #607 at 2), after reviewing

the statistics on positivity at USP Lewisburg, it cannot conclude that the BOP’s

inability to mandate testing of staff members at that facility warrants the

extreme relief sought.

      Mr. Sessum also takes issue with several of the Court’s findings in the

June 1 Order, including its finding that Mr. Sessum’s medical conditions are

not well managed. (See Dkt. #607 at 4; Dkt. #613 at 2-3). On the specific

issue of Mr. Sessum’s hypertension, these arguments are a double-edged

sword — to the extent Mr. Sessum’s condition is not improving, it is not for

                                        6
         Case 1:20-cr-00509-KPF Document 17 Filed 10/30/20 Page 7 of 12




lack of trying on BOP’s part. In Exhibit A to Mr. Sessum’s opening letter brief,

the clinician’s notes state explicitly that while discussing the rationale for

controlling his blood pressure to a particular target number, Mr. Sessum

“declines change in meds.” (Dkt. #607-1 at 2; see also id. at 4 (“Explained

[divergences from target blood pressure reading that had occurred over the

preceding 11 months] and rationale for control to [Mr. Sessum], but continues

to decline change in regimen in favor [of dietary approach.]”)). Similarly, in

Exhibit D to the opening letter brief, the clinician’s notes reflect concern that

Mr. Sessum had not been compliant with his medication regimen. (Dkt. #607-

4 at 2). 4

       Mr. Sessum also notes that he has been diagnosed with additional

medical conditions, including chronic kidney disease and thalassemia, while

incarcerated. (See Dkt. #607 at 5; Dkt. #613 at 2-3). The Centers for Disease

Control and Prevention (the “CDC”) has indicated that individuals with these

conditions are at increased risk of severe illness from the coronavirus.

https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-

with-medical-

conditions.html?CDC_AA_refVal=https%3A%2F%2Fwww.cdc.gov%2Fcoronavir

us%2F2019-ncov%2Fneed-extra-precautions%2Fgroups-at-higher-risk.html




4      Mr. Sessum also faults the Court for stating that “Mr. Sessum is 43 years old, which
       would otherwise place him at a comparatively low risk of hospitalization or death from
       COVID-19.” (Dkt. #607 at 3 (citing United States v. Sessum, No. 15 Cr. 667-6 (KPF),
       2020 WL 2836781, at *3 (S.D.N.Y. June 1, 2020))). The Court stands by its statement,
       which was specifically addressed to Mr. Sessum’s age alone and was borne out by the
       statistics to which the Court cited.

                                              7
       Case 1:20-cr-00509-KPF Document 17 Filed 10/30/20 Page 8 of 12




(accessed October 30, 2020). The Government rightly quibbles with the

definitiveness of Mr. Sessum’s putative diagnoses. (See Dkt. #612 at 3). But

the fact remains that in monitoring, diagnosing, and treating Mr. Sessum’s

conditions, the BOP is providing appropriate medical care. The Court’s review

of Mr. Sessum’s medical records shows great strides by Mr. Sessum with

respect to his health, including the aforementioned attention to his diet, a

focus on exercise, and the concomitant loss of approximately 60 pounds during

his first year of incarceration. (See, e.g., Dkt. #607-1, 607-4). Contrary to

what Mr. Sessum now claims (see Dkt. #607 at 5), it is reasonable to believe

that he will continue to lose weight while imprisoned to the point where the

BOP will approve him for spinal surgery.

      Mr. Sessum notes several changes to his family circumstances, including

the passing of his father, the pandemic-affected job responsibilities of his

former wife, and the needs of his son. (See Dkt. #607 at 7). The Court extends

its condolences to the Sessum family on the loss of its patriarch, and conveys

its appreciation to Ms. Jacalyn Sessum for her work on the front lines of the

COVID-19 pandemic. However, many defendants in federal prisons have

comparable family circumstances, and the ones cited here do not suffice as

extraordinarily and compelling reasons for the relief Mr. Sessum seeks.

      Finally, Mr. Sessum’s motion for reconsideration includes a personal

statement to the Court outlining his remorse. (Dkt. #607-6). The Court has no

doubt that Mr. Sessum is deeply troubled by the pain that he has caused his

family and loved ones; he has repeatedly, and sincerely, expressed these views.

                                        8
       Case 1:20-cr-00509-KPF Document 17 Filed 10/30/20 Page 9 of 12




The fact remains, however, that Mr. Sessum still does not grasp the

egregiousness of his conduct to the victims, and still has not accepted

responsibility for the life-altering harms that he himself wrought. Whatever he

says now must be viewed in light of his earlier statements during the

conspiracy and his actions during his prosecution. Mr. Sessum’s lies and

fraud are detailed at length in his Presentence Investigation Report (see PSR

¶¶ 65-86), and will not be repeated here. But in his sentencing letter to the

Court, Mr. Sessum endeavored to shift the blame to Travell Thomas, and

faulted himself only for his naïveté and his purported inability to walk away

from the fraud. (Dkt. #394-1). At his sentencing, Mr. Sessum doubled down

on these arguments, lamenting the fact that he “didn’t do enough to control

what went on” at Four Star, without acknowledging how much of “what went

on” was directly attributable to him. (Dkt. #462 at 47). After receiving a

substantial break at sentencing, Mr. Sessum violated his plea agreement with

the Government and filed an appeal that he maintained for a year before

withdrawing. See United States v. Sessum, No. 17-2254 (2d Cir. July 19, 2018)

(motion to withdraw appeal). And during the pendency of that appeal, Mr.

Sessum filed motions under 28 U.S.C. § 2255 to vacate his conviction and

sentence; in addition to raising groundless legal arguments, Mr. Sessum

advanced plainly false allegations concerning the assistance he had received

from his prior counsel. (See, e.g., Dkt. #503, 524, 525). See generally Sessum

v. United States, Nos. 15 Cr. 667-6 (KPF) and 18 Civ. 6222 (KPF), 2020 WL

1243783 (S.D.N.Y. Mar. 16, 2020). It is this dichotomy — between Mr.

                                        9
       Case 1:20-cr-00509-KPF Document 17 Filed 10/30/20 Page 10 of 12




Sessum’s abiding concern for his family and his steadfast refusal to accept

responsibility for the harms that he visited on third parties — that confirms

this Court’s earlier conclusion: Even if the new facts and arguments presented

by Mr. Sessum amounted to extraordinary and compelling circumstances,

which they do not, the Court would nonetheless deny Mr. Sessum’s application

based on its consideration of the § 3553(a) factors.

B.    The Court Grants the Motion for a Recommendation

      Alternatively, Mr. Sessum requests that the Court recommend to the

BOP that he be considered for a furlough or other temporary release to home

confinement for a fixed or indeterminate period, pursuant to 18 U.S.C. § 3622.

(See Dkt. #607 at 8-9). That statute provides in relevant part that:

            The Bureau of Prisons may release a prisoner from the
            place of his imprisonment for a limited period if such
            release appears to be consistent with the purpose for
            which the sentence was imposed and any pertinent
            policy statement issued by the Sentencing Commission
            pursuant to 28 U.S.C. 994(a)(2), if such release
            otherwise appears to be consistent with the public
            interest and if there is reasonable cause to believe that
            a prisoner will honor the trust to be imposed in him, by
            authorizing him, under prescribed conditions, to —

            (a) visit a designated place for a period not to exceed
            thirty days, and then return to the same or another
            facility, for the purpose of —

                                       ***

            (3) obtaining medical treatment not otherwise available;

                                       ***

            or




                                       10
       Case 1:20-cr-00509-KPF Document 17 Filed 10/30/20 Page 11 of 12




            (6) engaging in any other significant activity consistent
            with the public interest.

18 U.S.C. § 3622. This Court concurs with the analysis of the furlough statute

that was ably provided by Judge Furman in United States v. Roberts, — F.

Supp. 3d. —, No. 18 Cr. 528-5 (JMF), 2020 WL 1700032 (S.D.N.Y. Apr. 8,

2020). In particular, the Court agrees that (i) “[e]ither of the highlighted

subsections may well be sufficient to justify [Mr. Sessum’s] temporary release

under the circumstances”; (ii) “such release can be extended beyond the thirty

days” provided in the statute; (iii) “the decision of whether to grant … a

furlough under Section 3622 is committed to sole discretion of the BOP”; and

(iv) “nothing in Section 3622 ‘prevents this Court from recommending’ that

BOP exercise its discretion to grant [Mr. Sessum’s] temporary release.” Id. at

*3-4 (internal citation omitted)); see also United States v. Thaher, No. 17 Cr.

302-3 (KPF), 2020 WL 3051334, at *7 (S.D.N.Y. June 8, 2020) (recommending

furlough), reconsideration denied, No. 17 Cr. 302 (KPF), 2020 WL 5202093

(S.D.N.Y. Sept. 1, 2020); United States v. Meiri, No. 15 Cr. 627 (ER), 2020 WL

3605556, at *3-4 (S.D.N.Y. July 2, 2020) (recommending furlough).

      The Court makes that recommendation here. Considering all of the

circumstances discussed in this Order, the Court believes the fairest course of

action with respect to Mr. Sessum may be temporary release pursuant to 18

U.S.C. § 3622. The Court is unclear on the issue of whether such an

application has been submitted on his behalf. If it has not, the Court

encourages defense counsel to file such an application and to include this

Order with the application. If the application has been submitted, the Court
                                        11
       Case 1:20-cr-00509-KPF Document 17 Filed 10/30/20 Page 12 of 12




directs defense counsel to forward this Order to the relevant personnel at USP

Lewisburg.

                                 CONCLUSION

      For the foregoing reasons, Defendant Maurice Sessum’s motion for

reconsideration of the Court’s prior decision denying his motion for

compassionate release under 18 U.S.C. § 3582(c)(1)(A) is DENIED. His motion

for a recommendation to the BOP regarding the BOP’s exercise of its discretion

under 18 U.S.C. § 3622 is GRANTED.

      SO ORDERED.

Dated: October 30, 2020
       New York, New York

                                             KATHERINE POLK FAILLA
                                            United States District Judge




                                       12
